FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRMA JUVENTINA MENENDEZ,                         No. 10-70051

               Petitioner,                       Agency No. A073-936-671

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Irma Juventina Menendez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Ghahremani v. Gonzales, 498 F.3d
993, 997 (9th Cir. 2007), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Menendez’s motion to

reopen as untimely. See 8 C.F.R. § 1003.2(c)(2). Even if Menendez were entitled

to equitable tolling of the filing deadline during the representation by her former

counsels, her motion is untimely because it was filed more than ninety days after

she met with present counsel and “definitively learned” of her former counsels’

incompetence. See Ghahremani, 498 F.3d at 999-1000; see also Dela Cruz v.

Mukasey, 532 F.3d 946, 949 (9th Cir. 2008) (per curiam) (“[T]he pendency of a

petition for review of an order of removal does not toll the statutory time limit for

the filing of a motion to reopen with the BIA.”).

      In light of our disposition, we need not reach Menendez’s remaining

contentions.

      We note that Menendez has been granted Temporary Protected Status and

cannot be removed from the United States while she maintains this status. See 8

U.S.C. § 1254a(a)(1)(A).

      The Clerk shall amend the docket to reflect that the sole petitioner is Irma

Juventina Menendez, A073-936-671. The substance of the underlying motion to

reopen relates solely to Irma Juventina Menendez. Because Melvin Ernesto


                                           2                                    10-70051
Menendez did not file a separate petition for review and cannot derive any status

from his mother’s applications for relief, his case is not before us.

      PETITION FOR REVIEW DENIED.




                                           3                                 10-70051